                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JEANNE KNEZEL,

      Plaintiff,

v.                                               CASE NO. 8:19-cv-90-T-02TGW

WILMINGTON SAVINGS FUND SOCIETY FSB
and THE BANK OF AMERICA, N.A.,

      Defendants.
                                          /

                                    ORDER

      This cause comes before the Court pursuant to Plaintiff’s Suggestion of

Bankruptcy (Dkt. 42). Plaintiff filed for relief under Chapter 13 of Title 11 of the

United States Bankruptcy Code on June 27, 2019. Id., citing Case No. 8:19-bk-

6072, pending in United States Bankruptcy Court for the Middle District. The

suggestion asserts that “the Petition operates as a stay of the commencement or

continuation of these proceedings.” Without any additional information, the Court

finds that binding legal authority supports a contrary conclusion.

      The automatic stay provision provides that the filing of a bankruptcy petition

operates as a stay of “the commencement or continuation . . . of a judicial,

administrative, or other action or proceeding against the debtor that was or could
have been commenced before the commencement of the [bankruptcy] case[.]” 11

U.S.C. § 362(a)(1) (emphasis added). Here, the debtor is the Plaintiff and not a

Defendant, and neither Defendant has filed a counterclaim against Plaintiff. Based

on this information, the automatic stay of § 362 does not apply. See Thomas v.

Blue Cross & Blue Shield Ass’n, 333 F. App’x 414, 420 (11th Cir. 2009) (holding

that debtor’s counterclaim was not a claim against debtor and not subject to

automatic stay); Crosby v. Monroe Cty., 394 F.3d 1328, 1331 n.2 (11th Cir. 2004)

(holding that § 362 stay “does not extend to lawsuits initiated by the debtor” and

collecting cases). If any party would like to stay this proceeding, it may file a

motion to stay this action with supporting authority within thirty (30) days.

      DONE AND ORDERED at Tampa, Florida, on July 29, 2019.



                                         s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                         -2-
